DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/20/2019 and 9/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOTOR HAVING STATOR INCLUDING RESPECTIVE LAMINATIONS HAVING PROTRUSIONS OF CAULKING DOWEL PORTIONS TO SECURE SAID LAMINATIONS.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2009/0230812).

In claim 9, Cho discloses wherein the rotor (5) is located on an outer side in the radial direction (Fig. 1) of the stator (6).

    PNG
    media_image1.png
    736
    575
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2009/0230812) in view of Wan et al. (US 2014/0015358).
In claim 4, Cho teaches the motor of claim 1; furthermore Cho teaches wherein the plurality of electromagnetic steel sheets ([0046]) are laminated in the direction of the central axis (4).
Cho does not teach wherein the plurality of electromagnetic steel sheets are bonded to each other by an impregnated adhesive.
However, Wan teaches (Fig. 1-3) a motor (1) wherein a plurality of electromagnetic steel sheets (11) can be formed by using an adhesive ([0030]).
Therefore in view of Wan, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Cho to have the plurality of electromagnetic steel sheets bonded to each other by an impregnated adhesive, in order to further facilitate easy assembly of the stator such that structural integrity is maintained (Wan; [0029, 0033]).
Allowable Subject Matter
Claims 2-3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 2: “a base portion to which the stator core is fixed, wherein the base portion includes a cylindrical stator support tube portion opposing the other side in the radial direction of the stator core; the stator support tube portion includes opposing portions opposing the protrusion on two sides in a circumferential direction about the central axis; and the opposing portion overlaps the protrusion in the circumferential direction.”
Claim 5: “wherein the rotor includes a yoke including an annular cylindrical portion and a plurality of protruding portions which protrude from the cylindrical portion to the other side in the radial direction; the yoke includes a second laminated steel sheet in which a plurality of second electromagnetic steel sheets are laminated in the direction of the central axis; each of the plurality of second electromagnetic steel sheets includes a second caulking dowel portion at which the second electromagnetic steel sheets adjacent to each other are connected by press-fitting; and the second caulking dowel portion includes a second protrusion protruding from the cylindrical portion to the one side in the radial direction.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiga et al. (US 2006/0103253) teaches a permanent magnet rotor having an outer rotor with inner protrusions, and through holes formed in the circumferential direction.
Fujita et al. (US 2004/0056556) teaches a laminated core comprised of magnetic thin sheets, the sheets having caulking projections.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON

Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832